DETAILED ACTION
This Office Action is with regard to the most recent papers filed 8/24/2022.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/24/2022 has been entered.
 

Response to Arguments
Applicant’s arguments filed 8/24/2022 have been fully considered, but are deemed not persuasive.
Applicant’s remarks focus on the newly amended subject matter, such as in claim 1.  First, in response, Applicant should refer to the advisory action mailed 8/1/2022, which provides for how terms such as “indicating” are overly broad, where the instant claim merely provides that the indication sent to the streaming client identifies a streaming profile that includes a profile signal, with the profile signal “indicating” the remainder of the claim language with no detail of how such is indicated or how such indicating impacts any functionality.  The term “indicating” would cover embodiments that explicitly identify as well as embodiments that merely suggest or imply.  In this case, the combination of United Streaming and Da Silva Pratas Gabriel provides for the use of CMAF, where CMAF provides for media in a form that is able to be retrieved using a manifest file (where the manifest file provides for addressing information to access the media), where different encodings can be used for streaming in different protocols, such as HLS and MPEG DASH.  Thus, the mere inclusion of a profile, such as in Da Silva Pratas Gabriel, at least indicates that the addressable content in the CMAF format (first streaming format) is mapped to structures of a second streaming format, where this mapping would be based on encoding the media in the second format (mapping between the first media of the first media format and structures of the second streaming format), where such encoding would be according to instructions (rules) that allow for such conversions to occur.  As detailed below, it is recommended that any amendments moving forward focus on the functionalities realized by the information, and not on details of the information.  Further, it is recommended that such amendments utilize clear and straightforward language that details the relationships between elements, functionalities of elements, and other details (e.g. utilizing terms that provide more specific detail than “indicating.”).  Applicant can also refer to the proposed amendment from the interview summary mailed 8/1/2022. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-15, 17-26, 28-37, 39-47, 49-57, and 59-67 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claims 1, 12, 23, 34, 35, 45, 55, and 65, the instant claims present “a streaming profile that includes a profile signal indicating that…content…is mapped to the structures…based on a mapping between the streaming media…and the structures associated with the second streaming format conforming to a set of rules in the first streaming format.”  This language presents a two problems.
the language “based on” does not clearly provide what functionality is based on the mapping.  For instance, this language can present that (1) the inclusion of the profile signal can be based on a mapping, (2) the indicating can be based on a mapping, or (3) the content being mapped to the structures is based on the mapping.  For purposes of prosecution, (3) is assumed, as this is the most straightforward reading.
“conforming to a set of rules…” does not clearly present what is conforming to the rules.  For example, this language can present (1) that the second streaming format conforms to the rules, (2) that the mapping of the streaming media and the structures conforms to the rules, (3) that the profile signal conforms to the set of rules, (4) that the profile conforms to the set of rules.  For purposes of prosecution, (1) is assumed.
Claims 2-4, 6-11, 14-15, 17-22, 14-26, 28-33, 36-37, 39-46, 49-54, 56-57, 59-64, and 66-67, which each depend from one of claims 1, 12, 23, 34, 35, 45, 55, and 64, fail to remedy the above issue, and are thus rejected for the same.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-15, 17-26, 28-37, 39-47, 49-57, and 59-67 is/are rejected under 35 U.S.C. 103 as being unpatentable over “New in HTTP Live Streaming (HLS): Common Media Application Format” posted on 7/13/2016 at < https://web.archive.org/web/20180520203854/http://www.unified-streaming.com/blog/new-http-live-streaming-hls-common-media-application-format> (Unified Streaming) in view of US 2019/0104316 (Da Silva Pratas Gabriel).
With regard to claim 1, Unified Streaming discloses a method of data processing, comprising:
identifying, based on addressable content generated in accordance with a first streaming format, structures associated with first media, wherein the first media is associated with a first streaming format and the addressable content is generated based on the first media (Unified Streaming: Paragraphs joining pages 2-3.  Unified Streaming discloses the use of CMAF, where CMAF presents media content in a form that is able to be retrieved using a manifest file, where the ability to use such a manifest with the CMAF file would make the CMAF file addressable.  CMAF uses HEVC and AVC and AAC type encodings (Unified Streaming: Page 5, Encoding), where manifests are generated for different streaming protocols, such as HLS and MPEG DASH (Unified Streaming: Page 5, Manifest Generation).);
sending, to a streaming client, a first streaming manifest for the first media, wherein the streaming manifest maps structures associated with the first media to structures associated with a second streaming format different from the first streaming format (Unified Streaming: Page 5, “Manifest Generation”.  The manifest generated serves to allow presentation for HLS and MPEG DASH from the CMAF format.).
Unified Streaming fails to disclose, but Da Silva Pratas Gabriel teaches sending, to the streaming client, an indication with the streaming manifest, wherein the indication identifies a streaming profile that includes a profile signal indicating that the addressable content in the first streaming format is mapped to the structures associated with a second streaming format based on a mapping between the first media associated with the first streaming format and the structures associated with the second streaming format conforming to a set of rules of the first streaming format (Da Silva Pratas Gabriel: Page 9, Table 3, Line 7, profiles=”urn:mpeg:dash:profile:isoff-on-demand:2011”>.  This line in the manifest serves to identify a MPEG-DASH On Demand profile.  It is noted that the term “indicates” does not provide how such is done, nor is an indication exact (e.g. an indication may imply, but, which is not explicit or definite, as opposed to specifying, which would be explicit and definite.  Also, it is noted that the purpose of CMAF is to restrict use of underlying technologies to a common shared subset (Unified Streaming: Pages 2-3, What is the Common Media Application Format (CMAF)?”), which presents that the use of CMAF would indicate that the formats conform to a set of rules, such as being limited to a specific subset of technologies.  Further, the profile line (which would constitute a profile signal, as this signals which profile was used) would “indicate” the mapping of content, where CMAF would be mapped to maps to other encodings.  Finally, it should be noted that none of the information claimed as being included in the indication actually has any functionality.  As presented in the instant specification, the intention of the indications is to allow the servicing of the media to clients, where the client would use the profile indication to convert the media to the second format, thus preventing the need for the server to store media in different formats (Specification: Paragraph [0035]).  It is highly recommended that Applicant amend the instant claim to focus on functionalities realized by the indications and other information items.).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to include an indication of the profile used to ensure interoperability of different components involved in streaming the media, such as by signaling the user of features represented in the profile.

With regard to claim 2, Unified Streaming in view of Da Silva Pratas Gabriel teaches wherein the structures associated with the first media are mapped to the structures associated with the second streaming format based on a set of information included in the streaming profile (Da Silva Pratas Gabriel: Page 9, Table 3, Line 7, profiles=”urn:mpeg:dash:profile:isoff-on-demand:2011”.  One of ordinary skill in the art would have recognized that a profile in MPEG DASH was used for the MPEG DASH format, which is mapped from the CMAF format.).

With regard to claim 3, Unified Streaming in view of Da Silva Pratas Gabriel teaches wherein the set of information includes the set of rules (Unified Streaming: Page 3, Paragraph 3, CMAF media encoding and mezzanine format.  The profiles provide the settings used for the encoding, where the “rules,” as claimed, can refer to “constraints” or “constructs” that indicates the content provided in the manifest is content that conforms to constructs encoded based on the first streaming format… (Specification: Paragraph [0045]), where the providing of the settings used would meet the typical use of the term “constraints” of “constructs” (and, as Applicant’s disclosure has provided a broader use of the term “rule” (e.g. specifying a condition and an action”), would meet the claimed “rules” as well).).

With regard to claim 4, Unified Streaming in view of Da Silva Pratas Gabriel teaches wherein the streaming manifest is used to create a media presentation, and wherein segments of the media presentation conform to the second streaming format (Unified Streaming: Pages 3-4 and Da Silva Pratas Gabriel: Paragraph [0019].  The manifest file is used on the client to present the media content (create a media presentation).).

With regard to claim 6, Unified Streaming in view of Da Silva Pratas Gabriel teaches that the indication of the streaming profile is included in the streaming manifest (Da Silva Pratas Gabriel: Page 9, Table 3, Line 7, profiles=”urn:mpeg:dash:profile:isoff-on-demand:2011”>).

With regard to claim 7, Unified Streaming in view of Da Silva Pratas Gabriel teaches that the first streaming format is at least one of an encapsulation format, a packaging format, or a common media application format (CMAF) (Unified Streaming: Paragraphs joining pages 2-3).

With regard to claim 8, Unified Streaming in view of Da Silva Pratas Gabriel teaches wherein the first streaming manifest corresponds to a Dynamic Adaptive Streaming over HTTP (DASH) media presentation description (MPD) and the streaming profile corresponds to a DASH profile (Unified Streaming: Pages 3-4 and Da Silva Pratas Gabriel: Page 9, Table 3, Line 7, profiles=”urn:mpeg:dash:profile:isoff-on-demand:2011”>).

With regard to claim 9, Unified Streaming in view of Da Silva Pratas Gabriel teaches wherein the streaming manifest corresponds to an HTTP Live Streaming (HLS) manifest and the streaming profile corresponds to an HLS profile (Unified Streaming: Page 4, Paragraph 1.  The second format can be HLS, where in this case, the profile and manifest would be HLS profiles and manifests.).

With regard to claim 10, the instant claim is substantially within the scope of claim 3, and is thus rejected for similar reasons (as “rules” is shown to be the same as “constraints” or “constructs” in the instant specification.).

With regard to claim 11, Unified Streaming in view of Da Silva Pratas Gabriel teaches that the identifying of the structures associated with the first media is based on using a second streaming manifest associated with a third streaming format different from the second streaming format (Unified Streaming: Page 3: “CMAF media encoding and mezzanine format”.  The CMAF format includes a profile defining exact codec settings to use, where different manifests can be generated for different streaming protocols (Unified Streaming: Page 5, Manifest Generation.).).

With regard to claims 12-15, 17-26, 28-37, 39-47, 49-57, and 59-65, the instant claims are substantially similar to claims 1-4 and 6-11, and are rejected for similar reasons (It is noted that claims 1-34 are from the perspective of a device on the network side (e.g. server) and claims 35-65 are from the perspective of a recipient device (e.g. client), where the different sets of claims all refer to substantially similar subject matter.).

With regard to claims 66-67, the instant claims are similar to claim 9, and are rejected for similar reasons

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT B CHRISTENSEN whose telephone number is (571)270-1144. The examiner can normally be reached Monday through Friday, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT B. CHRISTENSEN
Examiner
Art Unit 2444



/SCOTT B CHRISTENSEN/Primary Examiner, Art Unit 2444